           Case 2:20-cr-00023-JM Document 3 Filed 03/11/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

UNITED STATES OF AMERICA                                                        PLAINTIFF

v.                                   No. 2:20-cr-00023-JM-01

CHRISTOPHER MARTIN                                                             DEFENDANT

                                           ORDER

       The motion filed by the United States to dismiss the Information against Christopher

Martin in this matter is GRANTED. (Doc. No. 2) The Information in the above referenced case is

dismissed without prejudice and the warrant recalled.

       IT IS SO ORDERED this 11th day of March, 2021.




                                                    JAMES M. MOODY, JR.
                                                    UNITED STATES DISTRICT JUDGE
